DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Re-opening of Prosecution
In view of the Appeal Brief filed on 12/2/2020, PROSECUTION IS HEREBY REOPENED. A new prior art rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                                        
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s claims as originally filed on 6/20/2019 are part of the original disclosure but the specific claim limitations of “A beverage system” as claimed, or the first additive, etc. are not disclosed in the specification. Applicant should amend the specification to support the originally filed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “wherein the outer second frozen liquid beverage enhancer layer has a shape and a volume adapted to cause the second frozen liquid beverage enhancer to liquify faster than the first frozen liquid enhancer” is unclear because it is unclear how the layer would have a shape and volume adapted to liquify faster. Since the encapsulating layer would be understood to take the same form or shape as the encapsulated inner component, it is unclear how the layer could have a particular shape to melt faster. The 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dea, et al. (CA 2789993) in view of Newsday “How Come: Cold hard fact: Surface area matters” (2010), hereinafter referred to as “Newsday” NPL.
Regarding Claim 1, Dea teaches pellet systems for preparing beverages comprising: a container defining at least one cavity and having a liquid fill indicator (Pages 6a-6b, lines 23-27 and 1-5) and a plurality of beverage enhancers for combining with a mixing liquid so as to form an iced beverage, comprising first and second frozen liquid beverage enhancers, as Dea teaches that the articles of manufacture use two sets of frozen pellets for preparing a frozen beverage, where a liquid is intended on being added to the container and frozen pellets (Page 2, lines 27-31 and Page 3, lines 10-20). Dea discusses the composition of the two sets of frozen pellets and teaches that the first frozen set of pellets include a milk fluid, inulin, a sweetener, a flavoring and a stabilizer mix, where the milk fluid is about 25-78% of the first frozen pellets (Page 5, lines 25-30 and Page 6, lines 16-30), and teaches the second frozen set of pellets include a milk fluid, where the milk fluid is 60-85% by weight of the second frozen pellets, inulin, sweetener, optional flavoring and stabilizer mix (Page 6, lines 16-30). 
Dea teaches one or more lines to indicate fill points for said liquid (Page 7, lines 12-15), therefore the cavity and the liquid fill indicator would necessarily define a liquid volume, as claimed. Dea teaches the frozen pellets can have various shapes and sizes and teaches that generally, the first frozen pellets and second frozen pellets are, independently, of relatively uniform size and shape, where the first frozen pellets may be spheres of a particular size, while the second frozen pellets may be cubes of a different size (Page 7, lines 25-30 and Page 8, lines 1-10). 
Newsday NPL teaches that large ice cubes melt more slowly than crushed ice because of their surface area to volume ratio, and teaches that ice chopped up in smaller pieces has more surface area, with more “faces” exposed to air or liquid, and it is easier for the heat to diffuse into the ice so smaller ice cubes melt faster than the same volume of bigger cubes (Page 1, lines 5-12). Newsday NPL also teaches that shape also matters, and teaches that a sphere is the most compact shape for physical 
Therefore, given the above known scientific principles on how size and shape of ice cubes, at the same volume, behave in terms of speed of melting, and given that Dea teaches that the first and second frozen pellets can be different sizes or shapes, where one set of frozen pellets could be spheres and one set cubes, it would have been obvious to one of ordinary skill in the art to manipulate these known principles depending on which set of frozen pellets is desired to melt faster or slower. Given the above teachings and guidelines of the prior art, it would have been well within the skill of one of ordinary skill in the art to manipulate the size and shape of the two sets of frozen pellets for the above desired outcome. It is noted also that Dea teaches that the second frozen pellets can contribute to the icy slushy nature of the frozen beverage and have an ice crystal formation that is suitable for a relatively easy break up upon mixing with the first frozen pellets and the added liquid (Page 8, lines 25-30). Therefore, Dea teaches the frozen pellets are melting and mixing with the mixing liquid and also with the two sets of frozen pellets, as claimed, and it is also seen that Dea envisions the two sets of frozen pellets melting at different rates, which is what Applicant is also claiming. 
Regarding the limitation of where the first frozen liquid enhancer liquefies faster than the second frozen liquid enhancer when combined with an amount of mixing liquid to fill the liquid volume along with the first and second frozen liquid beverage enhancers in the cavity such that the combination of the first frozen liquid beverage enhancer of the first concentration with the amount of mixing liquid forms an intermediate liquid with a third concentration of the first additive that is substantially equal to the second 
Regarding Claim 2, Dea teaches that different components can be present in the two sets of frozen pellets, and teaches, for example, a cream component can be added to the first set of frozen pellets that is not present in the second set (Page 8, lines 20-25). Dea also teaches flavoring in the first set of pellets (Page 14, lines 22-25).
Regarding Claim 3, Dea teaches the first and second set of pellets include a plurality by virtue of the term “set of pellets” (all above citations).
Regarding Claim 4, Dea teaches the first and second set of pellets are included and with instructions to add the liquid to the container containing the first and second set of pellets, therefore it is understood that the mixing liquid is not included in the container, as there are instructions to add it at a later point (Page 20, lines 10-20).
Regarding Claim 5, Dea is taken as cited above in the rejection of Claims 1-4 and teaches or renders obvious the claimed components as set forth above. Dea 
Regarding Claim 6, Dea teaches the first and second set of pellets are included and with instructions to add the liquid to the container containing the first and second set of pellets, therefore it is understood that the mixing liquid is not included in the container, as there are instructions to add it at a later point (Page 20, lines 10-20).
Regarding Claim 7, Dea is taken as cited above in the rejection of Claims 1-6 for the claimed beverage system comprising the container and a plurality of beverage enhancers as set forth above, where the first and second frozen liquid beverage enhancer comprising a first additive in a particular concentration, in light of the teaching above and Dea teaching milk in varying concentrations in the first and second set of frozen pellets, therefore rendering obvious where the concentration of the milk is higher in one set of frozen pellets than in the other. Dea is taken as cited above for the teaching of the first set of pellets/frozen liquid beverage enhancer having a first defined shape and volume. Dea also teaches after freezing, the pellets can be coated, and 
Regarding Claim 8, Dea teaches that different components can be present in the two sets of frozen pellets, and teaches, for example, a cream component can be added to the first set of frozen pellets that is not present in the second set (Page 8, lines 20-25), where the cream component in the first set of frozen pellets meets the limitation of a second additive different from the first additive in the first frozen liquid beverage enhancer. 
Regarding Claim 9, Dea teaches the first and second set of pellets are included and with instructions to add the liquid to the container containing the first and second set of pellets, therefore it is understood that the mixing liquid is not included in the container, as there are instructions to add it at a later point (Page 20, lines 10-20).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB 2410998 teaches a frozen ice cube comprising two compositions, where one is encapsulating the other to provide altered beverages as it melts and mixes with mixing liquid (Pages 1-2).

Response to Arguments
Applicant’s arguments presented in the Appeal Brief filed on 12/2/2020 with respect to the rejection(s) of claims 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and prosecution is re-opened.  However, upon further consideration of prior art, a new ground(s) of rejection is made as set forth above by the Examiner. It is noted that the objection previously set forth with regards to the drawings has been withdrawn as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        2/23/2021